United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1707
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Michael A. Green

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: February 14, 2019
                              Filed: July 12, 2019
                                 ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

SMITH, Chief Judge.

       Michael Green entered a conditional plea of guilty to possession with intent to
distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A). Green conditioned his plea on his retaining the right to
appeal the district court’s1 denial of his motion to suppress evidence seized pursuant
to an inventory search of his vehicle. He asserts on appeal that officers violated the
Grandview, Missouri, Police Department’s tow policy, and therefore the Fourth
Amendment, when they ordered a tow for the disabled vehicle he occupied. He
contends the district court should have suppressed inculpatory evidence obtained
during the vehicle’s inventory search. Upon review, we affirm the denial of the
motion to suppress.

                                   I. Background
       On the morning of September 4, 2014, Grandview, Missouri Police Officer
Andrew Bolin answered a call about a suspicious person at 14700 Pine View Drive.
When he arrived on the scene, Officer Bolin found Green asleep in the driver’s seat
of a 1996 Saturn sedan with its hood and trunk open. The car was parked in front of
a stop sign near a busy residential intersection. Officer Bolin ran the license plate.
The plate came back associated with a 1988 Oldsmobile and was registered to a
Katherine Gooch in Boonville, Missouri.

       Green awoke and explained to Officer Bolin that he was staying at a nearby
motel and that his car had broken down the night before. When Officer Bolin asked
for his driver’s license, Green produced only an identification card. Officer Bolin
confirmed with dispatch that Green did not have a valid driver’s license. Dispatch
also informed him that Green was on supervision following convictions for burglary
and possession of a controlled substance and was known to be armed.

       Officer Bolin asked Green for consent to search the car. Green declined. Green
told him that his girlfriend, Katherine Gooch, owned the car, and provided a phone


      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable Sarah
W. Hays, United States Chief Magistrate Judge for the Western District of Missouri.

                                         -2-
number, but he then said that the number belonged to a different girlfriend. Officer
Bolin decided to have the car towed because the car was disabled on a public
roadway, blocking an intersection, with improper license plates, and Green did not
have a valid driver’s license even if the car would have started.

       Green wanted to remove some of his property from the car, but Officer Bolin
would not release any property that was not clearly identifiable as belonging to
Green. Officer Bolin issued Green two traffic citations and informed him that he was
free to go. Officer Bolin conducted an inventory search and found a zip pouch
containing $500, a bubble pipe, and a baggie containing about three grams of
methamphetamine. He also found two more bags containing 387 grams of
methamphetamine. Green was arrested and later indicted for possession with intent
to distribute methamphetamine. He filed a motion to suppress the evidence
discovered during the inventory search.

       Citing the police department tow policy’s definition of a “Custody Tow,” the
district court determined that the tow policy gives an officer discretion to tow a
vehicle when it is “disabled on a public street.” United States v. Green, No. 4:15-cr-
00249, 2017 WL 902907, at *1 (W.D. Mo. Mar. 7, 2017). The district court
concluded that the tow of Green’s disabled vehicle complied with the standardized
towing procedures. Thus, Officer Bolin’s possible investigatory motive in towing the
car and conducting the inventory search did not matter because the car would have
been searched anyway due to its lawful impoundment. Green pleaded guilty following
the district court’s denial of his motion to suppress. As part of a plea deal, Green
reserved the right to appeal the denial of the suppression motion.

                                  II. Discussion
      On appeal, Green raises a compound issue: “Does the seizure of a vehicle and
a purported inventory search violate the Fourth Amendment if the police officer
involved does not follow the police department’s tow policy and seizes the car

                                         -3-
because he believes it might be stolen or contain stolen property?” Appellant’s Br.
at 2. This appeal, as Green states it, posits that Officer Bolin violated the Fourth
Amendment by towing the car that Green occupied. Green bases that contention on
two conditions he believes were present at the time the car was towed: (1) Officer
Bolin did not follow the police department’s tow policy, and (2) Officer Bolin’s real
reason for towing the car was his suspicion it might be stolen or contain stolen
property. Green disputes the district court’s interpretation of the tow policy as well
as some of the court’s factual findings. He argues that the vehicle must have qualified
as “abandoned” in order for this tow to have been properly classified as a “Custody
Tow” under the department’s tow policy. He also claims Officer Bolin violated the
policy by not allowing Green to call for a tow himself—an allowance he asserts the
policy’s “Non-custody Tow” procedures mandate. He argues that this violation,
coupled with the officer’s improper investigatory motive, rendered the subsequent
inventory search unreasonable.

       We review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Sallis, 920 F.3d 577, 581 (8th Cir. 2019). “We
will affirm the district court ‘unless the denial of the motion is unsupported by
substantial evidence, based on an erroneous interpretation of the law, or, based on the
entire record, it is clear that a mistake was made.’” Id. (quoting United States v.
Gunnell, 775 F.3d 1079, 1083 (8th Cir. 2015)).

      “The central question in evaluating the propriety of an inventory search is
whether, in the totality of the circumstances, the search was reasonable.” United
States v. Kennedy, 427 F.3d 1136, 1143 (8th Cir. 2005). An inventory search is
reasonable if it is “conducted according to standardized police procedures,” because
doing so “vitiate[s] concerns of an investigatory motive or excessive discretion.”
United States v. Marshall, 986 F.2d 1171, 1174 (8th Cir. 1993).




                                         -4-
       “[P]olice may exercise discretion to impound a vehicle, ‘so long as that
discretion is exercised according to standard criteria and on the basis of something
other than suspicion of evidence of criminal activity.’” United States v. Petty, 367
F.3d 1009, 1012 (8th Cir. 2004) (quoting Colorado v. Bertine, 479 U.S. 367, 375
(1987)). This requirement “ensure[s] that impoundments and inventory searches are
not merely ‘a ruse for general rummaging in order to discover incriminating
evidence.’” Id. (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)). But a policy cannot
feasibly give “clear-cut guidance in every potential impoundment situation.” Id. “As
with an inventory search, an impoundment policy may allow some ‘latitude’ and
‘exercise of judgment’ by a police officer when those decisions are based on concerns
related to the purposes of an impoundment.” Id. (quoting Wells, 495 U.S. at 4). Here,
Green challenges Officer Bolin’s decision to order the impoundment of the vehicle
as motivated by investigatory curiosity rather than public safety.

       Upon review, we conclude that Green has not shown that Officer Bolin failed
to follow the tow policy in a manner that renders the tow and subsequent search
unreasonable. The policy in question is a portion of the Grandview Police Operations
Manual. The manual provides Standard Operating Procedures for vehicle tows. It
identifies two types of tows—Custody Tows and Non-Custody Tows. The policy
provides the following definition of a “Custody Tow”:

      Custody Tow - A vehicle is towed because it is parked illegally, stolen
      and recovered, abandoned, disabled on a public street, ordered removed
      by the Police Department or other authorized agent of the City because
      of a violation of law (including trespass to private property), vehicles
      impounded by the Police Department, and vehicles ordered removed
      from private or public property by the Municipal Court under the
      nuisance ordinances of the City. Tows resulting from accidents are
      custody tows if the operator is arrested or incapacitated to the extent that
      he is unable to request a tow service.



                                          -5-
Appellant’s Addendum at 1. Officer Bolin faced a factually complex scene in
deciding to tow the car. These facts included: (1) the car was illegally parked in the
lane of traffic; (2) the car’s presence created a public safety hazard by impeding
traffic; (3) the car was disabled and could not move on its own power; (4) vehicles
approaching the intersection behind the car were forced to drive in the opposing lane
of traffic to avoid hitting it; (5) the car’s license plates were registered to another
vehicle, in violation of the law; (6) Green did not possess a valid driver’s license; and
(7) Green had ostensibly been there for hours and had not arranged for the car’s
removal.

       The facts surrounding the tow of the car that Green occupied meet the
definition of “Custody Tow” in several respects—e.g., “parked illegally,” “disabled
on a public street,” “ordered removed . . . because of a violation of law.” Green
argues that these facts, however, did not justify the tow because Green had not
abandoned the car. Green favors an interpretation that would treat these facts as only
applicable to an abandoned vehicle.

       To support his interpretation of the tow policy, Green points to the “Towing
Procedure for Custody Tows” that follows the definition. The policy first describes
how to order a Custody Tow and how to complete a corresponding tow form, then it
breaks up the procedures under subheadings for abandoned vehicles, accidents,
arrested persons, and stolen/wanted vehicles. The relevant procedures read as
follows:

      1.3. Abandoned Vehicles - Employees of the Grandview Police
      Department may authorize the contract tow service to remove the
      following vehicles to a place of secure storage:

             ....




                                          -6-
      1.3.2. Vehicles disabled to constitute an[] obstruction to traffic, and the
      person in charge of the vehicle is unable to provide for its removal.

      1.3.3. Illegally parked vehicles placed in such a manner as to constitute
      a definite hazard or obstruction to the movement of traffic.

             ....

      1.3.7. Under emergency circumstances where the vehicle restricts the
      use of a public street or highway.

      1.3.8. Vehicles parked on a public street without license plates, with
      plates reported stolen or taken without the consent of the owner.

Appellant’s Addendum at 2. We note that subheading 1.3. presents a departure from
the policy’s general construction: “1.4. Accidents,” “1.5. Arrested Persons,” and “1.6.
Stolen/Wanted Vehicles” stand alone as subheadings, with procedural provisions
following below them. By comparison, subheading 1.3. contains an explanatory
addition, which supports two plausible interpretations of the policy: (1) the provisions
under subheading 1.3. only apply to abandoned vehicles, as generally defined, that
fall into one of the eight listed categories; or (2) the provisions actually define what
constitute “Abandoned Vehicles” for purposes of the policy.

      Green argues that “[t]he tow policy does not define what constitutes an
abandoned vehicle” and emphasizes that “[t]he Grandview Municipal Code defines
an abandoned vehicle as ‘any unattended motor vehicle . . . subject to removal from
public or private property as provided in this Article, whether or not operational.’”
Appellant’s Br. at 21–22 (quoting Grandview, Mo., Code of Ordinances art. IX, § 14-
149 (Feb. 22, 2000)). Green asserts that since the car was not “unattended,” Officer
Bolin was instead required to abide by the policy’s “Non-custody Tow” procedures.
These procedures provide that “a citizen requesting assistance in removing their
disabled vehicle may request any licensed tow service located within the City, and the


                                          -7-
Department will attempt to contact them on behalf of the citizen.” Appellant’s
Addendum at 4. Because Green requested assistance in procuring a private tow, he
argues, Officer Bolin should have called for one on his behalf instead of impounding
the vehicle.

        The policy’s construction is admittedly not an exemplar of clarity, but the
district court’s interpretation of the policy as authorizing a Custody Tow given the
operative facts was reasonable. First, the Custody Tow definition distinguishes
“abandoned” vehicles from those that are “parked illegally,” “disabled on a public
street,” and “ordered removed” for violations of law, but there are no Custody Tow
provisions that address the latter three categories except under the ambiguous
subheading of “Abandoned Vehicles.” Second, there are no Custody Tow provisions
for trespassing or nuisance vehicles whatsoever, despite their explicit inclusion in the
Custody Tow definition. This suggests that the Custody Tow procedures outlined in
the policy should not be considered exhaustive. Third, as Green concedes, the policy
itself does not precisely define “abandoned.” Instead, the policy gives examples of
abandoned vehicles in subsections 1.3.1. through 1.3.8. A reasonable interpretation
of the policy provides officers a measure of discretion to determine when a vehicle
meets the criteria illustrated by the examples. See Petty, 367 F.3d at 1012 (finding
that a department policy which allowed for police discretion to determine whether a
driver was “available” or a vehicle was “abandoned” constituted sufficiently
standardized procedures). Viewing the record facts, we conclude Officer Bolin’s
decision to inventory and tow the vehicle was based on “something other than
suspicion of evidence of criminal activity.” Bertine, 479 U.S. at 375. We agree with
the district court that Officer Bolin reasonably ordered the impoundment pursuant to
the police department policy’s “Custody Tow” definition.

      The decision to impound a vehicle need not “be made in a ‘totally mechanical’
fashion” because “[i]t is not feasible for a police department to develop a policy that
provides clear-cut guidance in every potential impoundment situation.” Petty, 367

                                          -8-
F.3d at 1012 (quoting Wells, 495 U.S. at 4). When Officer Bolin arrived at the scene,
Green was “passed out” in the driver’s seat of the disabled car. Tr. of Hr’g on Mot.
to Suppress at 8, United States v. Green, No. 4:15-cr-00249 (W.D. Mo. Dec. 20,
2016), ECF No. 42. He knew Green did not have a driver’s license and that he did not
own the car. Though the car was inoperable and constituted a public safety hazard,
Green did not appear to have taken any significant steps toward procuring a tow. He
gave confused, if not evasive, answers to the officer’s questions. Officer Bolin’s
refusal to release the vehicle to Green was not unreasonable under these
circumstances. See United States v. Long, 906 F.3d 720, 725 (8th Cir. 2018), petition
for cert. filed, No. 18-9801 (U.S. June 13, 2019).

       In Long, we upheld the decision to immediately impound a rental car that had
been parked without permission in a homeowner’s backyard. Id. at 724. Before the
tow truck arrived, the driver returned to the vehicle and explained to officers that he
had parked there to avoid being seen while he visited the nearby home of a girlfriend.
Id. at 722. Although he claimed to have permission to drive the vehicle, which had
been rented in someone else’s name, he did not provide keys and he could not reach
the purported renter. Id. We found that his presence did not “lessen[] the need or the
propriety of towing the vehicle and performing an inventory search” since his
“behavior and explanations” had “left officers with little assurance that it would have
been appropriate to release the vehicle to his control.” Id. at 725.

       In this case, it is undisputed that the vehicle required towing, regardless of who
ordered the tow. Officer Bolin decided he needed to act immediately, and he
reasonably questioned the propriety of releasing the vehicle to Green’s control. His
actions were consistent with his role as a community caretaker, and his decision was
largely “based on concerns related to the purposes of an impoundment.” Petty, 367
F.3d at 1012; see also id. at 1011–12 (“Impoundment of a vehicle for the safety of the
property and the public is a valid ‘community caretaking’ function of the police.”
(quoting Cady v. Dombrowski, 413 U.S. 433, 441 (1973))); South Dakota v.

                                          -9-
Opperman, 428 U.S. 364, 369 (1976) (“The authority of police to seize and remove
from the streets vehicles impeding traffic or threatening public safety and
convenience is beyond challenge.”).

       We also conclude that Officer Bolin did not violate the “Non-custody Tow”
provisions that Green argues must govern this case. That portion of the policy
explicitly grants discretion to officers in dealing with disabled vehicles: “Whenever
an officer considers it necessary to remove a vehicle, he or she may consult with the
owner to obtain a towing firm of their choice if time constraints allow.” Appellant’s
Addendum at 4. If that course of action is for some reason unsatisfactory, “the officer
will contact the city’s contract tow service for immediate removal, and remain at the
scene until the vehicle is removed.” Id. Officer Bolin decided a tow was necessary,
and he knew Green was not the car’s owner. Instead of taking time to track down
Gooch—the car’s owner—Officer Bolin decided to order the immediate removal of
her vehicle, which was broken down, parked in front of an intersection, and bearing
license plates registered to a different car altogether. Even as Officer Bolin was
talking to Green, other vehicles were forced to drive around them, into the opposing
traffic lane, to avoid the obstruction the disabled vehicle caused. The officer was
justifiably concerned about the immediate threat the vehicle posed to public safety,
and he acted within the discretion afforded him by the policy in ordering its
immediate removal. Even if this were considered a “Non-custody Tow,” the policy
provides that “[a]ll vehicles towed at the direction of a police officer shall undergo
an inventory of contents.” Id. Officer Bolin followed the policy by ordering the
inventory search.

       We conclude that the decision to impound the vehicle complied with the police
department’s tow policy. Because the impoundment was valid, and because Officer
Bolin’s “sole purpose” for impounding the vehicle was not to investigate criminal
activity, Petty, 367 F.3d at 1013, the corresponding inventory search was reasonable.



                                         -10-
                            III. Conclusion
We accordingly affirm the district court’s denial of Green’s motion to suppress.
               ______________________________




                                  -11-